Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher A. Rothe on January 28, 2022.

The application has been amended as follows:
1. (Currently Amended) A universal label for marking both hard and soft sterile products packaging, comprising;
 an upper material, an upper side of which forming an information-carrying section;
a first adhesive face formed by a first adhesive applied to a lower side of the upper material;
a first intermediate carrier, an upper side of which adhering to the first adhesive face;
a second adhesive face and a third adhesive face, the second adhesive face being formed by a second adhesive applied to a lower side of the first intermediate 
a covering film are covered covering the second adhesive face and the third adhesive face in such a way on the lower side of the universal label by a covering film that they that the second adhesive face and the third adhesive face are exposable separately from each other for their respective adhesive actions.
13. (Previously Presented) The universal label according to claim 12, wherein the perforated or punched in portion is suited and adapted to subdivide the covering film into segments which are individually removable from the lower side of the universal label.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest a universal label comprising an upper material, a first adhesive on the lower side of the upper material, an upper side of a first intermediate carrier adhered to the first adhesive, a second and third adhesive applied to the lower side of first intermediate carrier and a covering film over the second and third adhesive, wherein the wherein the second adhesive is different from the third adhesive and has different adhesive properties compared to the third adhesive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631